Citation Nr: 9923599	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  95-06 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a herniated nucleus 
pulposus (HNP), currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
November 1989

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the July 1992 rating decision that confirmed a 
noncompensable evaluation for residuals of a HNP.  By a 
rating decision, dated in March 1995, the RO increased the 
disability rating for the veteran's back disability from a 
noncompensable to a 40 percent rating, effective the date of 
the veteran's claim in April 1992.  The matter remains before 
the Board on appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to an 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In its current status, the case returns to the Board 
following completion of development made pursuant to its 
September 1996 remand.  Over the pendant period in March 
1995, service connection was established on a secondary basis 
for gastritis, impotence and a neurogenic bladder that were 
found to have developed secondary to the veteran's back 
disability.  Separate ratings were granted for each of these 
disabilities.  The veteran continues to assert his claim for 
a rating in excess of 40 percent for his HNP.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The HNP is currently manifested by limitation of flexion 
and extension due to mild discomfort in the lower lumbar 
spine, some radicular pain in the left buttock revealed on 
straight leg raising tests, an absent Achilles reflex on the 
right, decreased sensation over the entire right foot and 
reduced motor function in the right ankle in plantar flexion, 
dorsiflexion, and extensor halluces longus function.  

3.  The veteran has limitation of motion in the lumbar spine 
due to pain, weakness in the right lower extremity and mild 
paraspinal muscle spasm in the right paraspinal muscles.  


CONCLUSION OF LAW

The criteria for an evaluation of 60 percent for a HNP have 
been satisfied.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71, Code 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected HNP.  That is, he has presented a claim 
that is plausible.  I am also satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran.  All relevant facts have been 
properly developed.  The recent examinations provide 
sufficient information to rate the disability in accordance 
with the applicable rating code.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  Nevertheless, past medical records do not take 
precedence over current findings in determining whether to 
increase a disability rating, although a rating specialist is 
directed to review the recorded history of disability to make 
a determination a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In this case, service connection was established for a HNP in 
a November 1990 rating decision.  A noncompensable rating was 
assigned, based on the clinical evidence in the veteran's 
service medical records.  As noted above, the RO increased 
the disability rating to 40 percent in its March 1995 rating 
decision.  This award was granted effective April 16, 1992, 
the dated of the veteran's reopened claim.  

A herniated nucleus pulposus was identified by CT scan during 
the veteran's active service.  His initial VA examination 
shows the veteran was free from muscle spasm, sciatic notch 
tenderness or evidence of neurological deficit.  Straight leg 
raising tests were negative.  

In a July 1992 private treatment report, the veteran was 
noted to have flare-ups 2 or 3 times yearly and was seen at 
the orthopedic clinic every 6 months.  During the 
neurological examination, the veteran reported that he had 
low back pain which was sharp and constant and was aggravated 
by bending, sneezing, coughing, straining or lifting or when 
moving his head from side to side.  He reported in addition 
that the pain radiated into the legs and that there was 
numbness in the right calf and in the sole of the right foot.  
The physical examination was remarkable for a decrease of 
flexion to 25 degrees and slow movement secondary to pain.  
The straight leg raising test was positive for low back pain. 

An electromyography report of August 1992 noted findings 
consistent with mild, chronic L5 radiculopathy.  The veteran 
related that he had constant pain in his right lower 
extremity down to the knee.  There was an intermittent pain 
from the calf to the heel with slight numbness in the heel.  
A July 1993 report shows that the veteran demonstrated mild 
weakness in the right lower extremity and a decreased pin 
prick response in the L5 distribution.  

In January 1994, the veteran was noted to experience an 
increase in low back and right lower extremity pain, 
requiring a lumbar microlaminotomy of the L5-S1 for 
decompression of spinal canal as well as lumbar 
micodiskectomy of the L5-S1 on the right.  Surgery was 
indicated by the preoperative diagnosis of hernia mid lumbar 
disk L5-S1 with extruded fragment on the right impinging the 
right S1 nerve.  The veteran was noted to have tolerated the 
procedure well.  However, in August 1994, the veteran 
sustained additional back injury in a motor vehicle accident.  
A September 1994 private medical report from R. S. Rose, D.O. 
shows that the veteran at the time of the accident felt an 
immediate onset of severe back pain with pain shooting into 
both lower extremities.  He not only complained of increased 
pain, but also reported muscle spasms and right leg pain.  
The veteran was observed to be in mild to moderate distress 
due to pain.  Range of motion in the lumbar spine was 
diminished in all planes secondary to pain.  There was a mild 
muscle spasm noted in the right lumbar paraspinal muscles.  

The veteran underwent VA examination in December 1996.  At 
that time, he reported that the disc surgery performed in 
1994 relieved his right leg pain.  However, he reported that 
he continued to experience numbness in the region of the 
right lower extremity among other symptoms.  The physical 
examination showed motion in the spine characterized by 95 
degrees of forward flexion, 35 degrees of extension, 40 
degrees of lateral flexion and 35 degrees of rotation.  There 
was some limitation of flexion and extension secondary to 
mild discomfort in the lower lumbar spine.  The veteran had 
some radiation of pain into his left buttock on straight leg 
raising of the left.  The veteran was noted to have an absent 
Achilles reflex on the right.  There was decreased sensation 
on the entire right foot, as well as the lateral lower 
extremity.  Motor function was 4+/5 with right ankle plantar 
flexion, dorsiflexion and extensor halluces longus function.  
The veteran was noted to have a weak extensor hallucis longus 
function.  The examiner opined that the veteran continued to 
have numbness in the right leg and foot and an absent S1 
reflex, among other conditions.  

Private reports of medical treatment show that, in February 
1997, the veteran reported that he was having more low back 
pain down into the right leg from the buttock into the medial 
thigh.  Physical examination showed mild right lower 
extremity weakness.  

A 40 percent rating is applicable for intervertebral disc 
syndrome that is severe in nature with recurrent in attacks 
with intermittent relief.  The next higher evaluation of 60 
percent requires pronounced intervertebral disc syndrome 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm absent ankle jerk or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. § 4,71a, Code 5293.  

The veteran's disability picture has been consistent with low 
back pain radiating into the lower extremities.  There is 
clinical evidence from the record of muscle spasms as well.  
Moreover, the most recent VA examination confirms the absence 
of ankle jerk and other reports verify the presence of 
decreased sensation and weakness within the L5 distribution.  
The veteran has been determined to have L5 radiculopathy.  In 
view of the foregoing, I find that the veteran's low back 
disability picture more nearly approximates an evaluation of 
60 percent.  

I do note, however, that the veteran has not demonstrated the 
functional loss due to pain that would be equivalent to an 
evaluation in excess of the current schedular 60 percent 
rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; De Luca v. Brown, 
8 Vet. App. 202 (1995).  

Factors listed in 38 C.F.R. § 4.45 include less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  Although these factors 
have been afforded due consideration, I do not find that they 
would warrant the assignment of a higher rating.  The 
preponderance of the evidence is against a schedular 
evaluation in excess of 60 percent.  I note that this is the 
highest schedular rating provided for intervertebral disc 
syndrome.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required frequent hospitalization and has not 
demonstrated marked impairment of his employment due to 
service-connected disability.  While some degree of 
industrial impairment may be anticipated, it does not appear 
to arise to the level of necessitating the assignment of an 
extraschedular rating.  The veteran is advised that an 
evaluation of 60 percent of itself is a recognition of the 
degree of impairment of vocational activities.  
38 C.F.R. § 4.10.  In view of the foregoing, the 
consideration of an extraschedular rating is not warranted.  


ORDER

Entitlement to a 60 percent rating for a HNP is granted, 
subject to regulations applicable to the payment of monetary 
awards.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

